Citation Nr: 1538864	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-09 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disability.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), to include as secondary to service-connected disability.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected disability.  

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus, to include as secondary to service-connected disability.  

5.  Entitlement to service connection for left shoulder disability.  

6.  Entitlement to service connection for neurologic impairment of the left foot, to include as secondary to service-connected disability.  

7.  Entitlement to an initial compensable rating for status post removal of a fatty tumor of the left heel, prior to February 22, 2001, and in excess of 10 percent thereafter.  

8.  Entitlement to an initial compensable rating for a residual scar of the left heel status post fatty tumor removal, prior to February 22, 2001, and in excess of 10 percent thereafter.

9.  Entitlement to an initial rating in excess of 70 percent for depressive disorder.  

10.  Entitlement to an initial rating in excess of 10 percent for thoracic muscle sprain.  

11.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine.  

12.  Entitlement to an effective date earlier than June 10, 2010, for the grant of service connection for degenerative disc disease of the cervical spine.  

13.  Entitlement to an effective date earlier than May 27, 2010, for the grant of service connection for depressive disorder.

14.  Entitlement to an effective date earlier than May 27, 2010, for the grant of service connection for thoracic muscle strain.  

15.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to September 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 1997, July 2011, February 2013, and March 2015, of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Agency of Original Jurisdiction (AOJ) essentially considered entitlement to service connection on a direct basis, but the Veteran's representative submitted correspondence in April 2015 asserting entitlement to service connection on a secondary basis as well.  The service connection claims have accordingly been recharacterized as reflected on the title page.  

The February 1997 rating decision granted service connection for residuals of left heel fatty tumor removal and assigned an initial noncompensable rating under hyphenated Diagnostic Code (DC) 5284/7806, effective September 11, 1996, the date of the original claim.  The same rating decision denied service connection for a left shoulder disability.  The notice of the February 1997 rating decision and of his appellate rights states, "In Reply Refer To:  306/206/alr."  The Veteran submitted correspondence in July 1997 referencing "306/206/ALR," and noting severe left shoulder pain and persistent left heel symptoms, along with a request for a RO hearing.  The Board construes this letter a notice of disagreement (NOD) with the February 1997 rating decision.  The Veteran subsequently withdrew his request for an RO hearing.  

An April 2002 rating decision determined that new and material evidence had not been presented to reopen the claim of entitlement to service connection for a left shoulder disability.  The same rating decision denied a compensable evaluation for residuals of fatty tumor removal of the left heel.  

A September 2003 rating decision increased the rating for residuals of fatty tumor removal of the left heel to 0 percent under DC 5284, effective February 22, 2001.  The rating decision also noted that a separate rating for a residual left heel scar should have been granted at the time of the February 1997 rating decision and granted a separate noncompensable rating for a residual scar of the left heel under DC 7804, effective September 11, 1996, which was increased to 10 percent effective February 22, 2001.  The Board finds that the NOD pertaining to the initial evaluation assigned for residuals of fatty tumor removal of the left heel necessarily incorporates the initial rating assigned for the left heel scar.  

A September 2003 statement of the case (SOC) addressed the issue of entitlement to a higher rating for residuals of left heel fatty tumor removal (DC 5284), as well as the issue of entitlement to service connection for a left shoulder disability.  It was noted that the claim of entitlement to service connection for a left shoulder disability was reopened based on new and material evidence; specifically, August 1997 VA treatment records reflecting a history an in-service left shoulder injury in the region of the acromioclavicular (AC) joint and a diagnosis of arthritis of the left AC joint.  Although it was determined that the August 1997 VA treatment records were not on file at the time of the April 2002 rating decision, the April 2002 rating decision reflects review of those same VA treatment records and a determination that the records did not constitute new and material evidence.  Regardless, the claims remained pending as a result of the July 1997 NOD.  

In March 2005, additional VA treatment records were associated with the file, to include an October 2002 record reflecting complaints of left shoulder/scapular pain since an injury in 1982 and increased left heel pain at the site of the fatty tumor removal.  These relevant records were constructively of record at the time of the September 2003 SOC but were not considered at the time.  New and material evidence received prior to the expiration of the appeal period is deemed as having been filed in connection with the claims that were pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  There is also no indication that the October 2002 VA treatment records cited above were considered in the May 2010 rating decision in which higher ratings were denied for residuals of fatty tumor removal of the left heel and residual scar of the left heel.  

In his substantive appeal the Veteran indicated he was appealing all issues addressed in the SOC and any supplemental statements of the case (SSOC) the RO sent to him.  The Board notes that the Veteran filed a NOD with a May 2010 rating decision that denied higher ratings for status post fatty tumor removal and the residual scar on the heel, and after a SOC was issued in February 2013, he filed a substantive appeal in April 2013.  Regardless, those issues were already on appeal from the February 1997 rating decision.  

The July 2011 rating decision denied service connection for neurologic impairment of the left foot associated with status post removal of a fatty tumor of the left heel.  The same rating decision granted service connection for degenerative disc disease of the cervical spine and assigned an initial 10 percent rating effective June 10, 2010.  

The February 2013 rating decision granted service connection for depressive disorder assigned an initial 70 percent rating effective June 2, 2010.  The same rating decision granted service connection for thoracic muscle sprain and assigned an initial 10 percent rating effective June 2, 2010.  The rating decision also denied reopening claims of entitlement to service connection for PTSD, a right shoulder disability, hearing loss, and tinnitus, and denied entitlement to a TDIU.  

Finally, the March 2015 rating decision assigned an earlier effective date of May 27, 2010, for the grant of service connection for thoracic muscle sprain.  The Veteran seeks an even earlier effective date for service connection, so the issue remains on appeal from the February 2013 rating decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's April 2015 correspondence raises the issue of whether there was clear and unmistakable error (CUE) in prior rating decisions.  The issue of CUE has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and thus, the Board does not have jurisdiction over it.  As such, the matter is REFERRED to the AOJ for appropriate action.  

The issues of whether new and material evidence has been presented to reopen claims of entitlement to service connection for a right shoulder disability, PTSD, bilateral hearing loss, tinnitus, and neurologic impairment of the left foot/heel, as well as the issues of entitlement to initial higher ratings for status post removal of a fatty tumor of the left heel, a residual scar on the heel, degenerative disc disease of the cervical spine, thoracic muscle sprain, and depressive disorder, along with the issues of entitlement to earlier effective dates for the grant of service connection for degenerative disc disease of the cervical spine, thoracic muscle sprain, and depressive disorder, and entitlement to a TDIU, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, current chronic tendonitis of the left shoulder is related to left shoulder tendonitis that was shown during service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for chronic left shoulder tendonitis have been met.  38 U.S.C.A. § 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

The Veteran asserts entitlement to service connection for a left shoulder disability.  He maintains that his left shoulder disability is a result of a left shoulder injury incurred during service, to include in association with lifting a heavy desk in 1984.  

Lending credibility to his assertion are service treatment records reflecting chronic left shoulder pain diagnosed as left trapezius strain in December 1980.  A November 1984 record reflects complaints of left shoulder pain after lifting furniture the day before and the assessment was probable left shoulder tendonitis, and he was placed on a temporary profile for left shoulder tendonitis with restrictions to include no lifting over 5 pounds, and no reaching, climbing or pushing.  The Veteran had a normal separation examination in January1985, but the Board notes that examination report is not inconsistent with service treatment records in February 1981 and March 1981 that noted left trapezius strain twice a year for which physical therapy was administered.

Further supporting the claim is a January 1996 statement from the Veteran's father noting the Veteran's duties during service included relocation of officers' furniture, to include a heavy oak desk.  He stated that the Veteran's continued left shoulder pain since service interfered with the Veteran's daily activities.  

A January 1996 private medical record reflects a diagnosis of chronic left shoulder tendonitis.  As the appeal stems from the denial of service connection in the February 1997 rating decision, the diagnosis of chronic left shoulder tendonitis in 1996 establishes current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), holding that the requirement of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  Thereafter, VA rheumatology treatment records in August 1997 show a diagnosis of degenerative joint disease (DJD) of the acromioclavicular (AC) joint.  

Moreover, the January 1996 private physician concluded that with a reasonable degree of medical certainty the Veteran's left shoulder disability is a result of the left shoulder injury sustained as a result of lifting a heavy oak desk during service in 1984.  The physician noted persistent left shoulder pain since service with resulting partial permanent loss of use of the left shoulder.  Consistent with the January 1996 private opinion is the opinion of the August 1997 VA physician to the effect that the Veteran's left AC joint arthritis was consistent with posttraumatic degenerative arthritis as a result of the left shoulder lifting injury during service in 1984.  

A November 2012 VA examination report states that x-ray examination of the left shoulder did not show arthritis, but the report of x-ray examination is not associated with the record.  Regardless, tendonitis is a separate and distinct disorder from DJD.  
The Board finds that the November 2012 opinion does not adequately address the evidence, to include the diagnosis of tendonitis both during and after service, or the opinions relating chronic left shoulder tendonitis to the in-service injury.  An opinion based on an incomplete and/or inaccurate history is of diminished probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board finds the November 2012 examination report to be less probative than the opinion of the private physician in January 1996, cited above.

The Board finds that the evidence establishes service incurrence of a left shoulder injury, that current disability of the left shoulder is shown during the appeal period, and that there are competent and credible opinions relating left shoulder tendonitis to the documented chronic left shoulder tendonitis during service.  Resolving all reasonable doubt in the Veteran's favor, service connection for tendonitis of the left shoulder is warranted.  

Benefit of the doubt has been resolved in favor of the Veteran.


ORDER

Service connection for chronic left shoulder tendonitis is granted.  


REMAND

The Veteran seeks service connection for a right shoulder disability, to include as secondary to service-connected disability.  Although the November 2012 VA examiner stated that there was no current separate diagnosis for a shoulder disability other than cervical and/or thoracic radiculopathy, the opinion is not completely adequate for a determination, as it does not sufficiently address the in-service findings pertinent to the right scapula/shoulder.  Also, in view of the grant of service connection for chronic left shoulder tendonitis in the decision above together with the Veteran's assertions, to include entitlement on a secondary basis, the Veteran should be afforded a new VA examination with respect to the current nature and etiology of a right shoulder disability.  

With respect to service connection for hearing loss, the Veteran's DD Form 214 reflects his military occupational specialty (MOS) was Airframe Repair Specialist.  In addition, the November 2012 VA examination report reflects a history of noise exposure during service consistent with duties as a sheet metal mechanic, to include powerful drills and aircraft noise.  The examiner concluded that the Veteran's hearing loss is at least as likely as not a result of in-service noise exposure related to his MOS, but the Veteran did not meet the criteria for hearing loss to a disabling degree under 38 C.F.R. § 3.385.  In view of the examiner's opinion relating the Veteran's hearing loss to service, and the Veteran's assertion that his hearing is worse since the November 2012 VA examination, the Veteran should be afforded a VA examination with respect to his hearing loss.  In addition, as the November 2012 VA examiner concluded that the Veteran's current tinnitus is related to his hearing loss, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183.  Thus, the service connection claims for hearing loss and tinnitus are both remanded.  

In addition, the Board notes that since July 1997 the Veteran has asserted that higher ratings are warranted for service-connected residuals of status post removal of a fatty tumor of the left heel and the associated scar on the left heel.  Given the procedural posture of the case the Board finds that a VA examination is warranted to address the current severity of these disabilities, including retrospective medical opinions addressing the severity of the Veteran's disability, as well as any associated neurologic impairment, since September 11, 1996.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

In addition the Veteran asserts that his service-connected degenerative disc disease of the cervical spine and thoracic muscle sprain has increased in severity since VA examination in November 2012, that his right and left knee disabilities have increased in severity since VA examination May 2013 and that depressive disorder has increased in severity since VA examination in April 2013.  In view of these assertions the Veteran should be afforded VA examinations addressing these disabilities.  

A determination with respect to whether new and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD is deferred pending the additional development.  

The record, to include the Veteran's April 2015 correspondence, indicates recent treatment for the disabilities on appeal.  Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The March 2015 rating decision assigned an effective date of May 27, 2010, for the grant of service connection for thoracic muscle sprain and stated that the Veteran's initial claim for a back disability had been filed on March 2, 2005.  On remand, the RO should address the September 12, 2002, NOD stating that the Veteran "is hereby filing a new claim to establish service connection for scars' tenderness and back condition."  

With respect to an earlier effective date for the grant of service connection for depressive disorder, the March 2015 SOC reflects that service connection for depressive disorder was had been denied in an August 2006 rating decision.  The Board notes that the Veteran submitted correspondence on January 25, 2006, that referred to service connection for a psychiatric disorder and stated that additional evidence would accompany the correspondence.  It is unclear in the VBMS file whether additional evidence was actually associated with the correspondence.  As such, on remand the RO should address any additional relevant evidence that was associated with the Veteran's correspondence of January 25, 2006.

To ensure the Veteran is afforded due process, the claim of entitlement to an effective date earlier than June 10, 2010, for the grant of service connection for degenerative disc disease of the cervical spine is deferred pending the additional development.  Similarly, the claim of entitlement to a TDIU is inextricably intertwined with the increased rating claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, action on entitlement to a TDIU must also be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records not already associated with the file, and attempt to obtain any other relevant treatment records the Veteran identifies.  If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Attempt to obtain the evidence noted to be associated with the Veteran's January 25, 2006, correspondence.  If such evidence is unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the above, schedule the Veteran for an examination of the right shoulder by an appropriate VA medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests and record any current diagnosis or diagnoses of the right shoulder.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a right shoulder disability that is related to his active service or that is caused by or aggravated by a service-connected disability (left shoulder tendonitis, left upper extremity radiculopathy, thoracic muscle sprain, degenerative disc disease of the cervical spine, osteoarthritis of the right knee, left leg/knee pain, residuals of removal of a fatty tumor of the left heel and residual scar, and/or depressive disorder).  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

A rationale for opinions expressed should be provided.  

4.  Also schedule a VA audiological evaluation by an appropriate medical professional to assess the etiology of the Veteran's bilateral hearing loss and tinnitus.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests and indicate whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran has hearing loss or tinnitus that is incurred in or otherwise related to service. A rationale for all opinions expressed should be provided.  

5.  Also schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of the service-connected residuals of removal of a fatty tumor of the left heel, including a scar.  The entire file should be reviewed by the examiner. 

The examiner is to conduct all indicated tests. The examiner should address the current nature and severity of the residuals of post removal of a fatty tumor of the left heel, to include a scar, and any associated neurologic impairment, since September 11, 1996.  If any increase is noted, the date of the increase should be noted, to the extent possible.  The examiner should comment on occupational and functional impairment associated with the disability.   

A rationale for all opinions expressed should be provided.  

6.  Also schedule the Veteran for a VA examination to determine the current severity of his degenerative disc disease of the cervical spine and thoracic muscle sprain.  The entire record must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  The examiner must report all pertinent findings, to include range of motion (ROM) in degrees with repetitive motion testing and notation of additional loss of motion or function due to pain, incoordination, fatigability, weakness or instability.  The examiner should comment on occupational and functional impairment associated with the cervical spine and thoracic muscle disabilities and should also note the presence and degree of any associated cervical radiculopathy or other associated neurologic impairment.  

A rationale for all opinions expressed should be provided.  

7.  Also schedule the Veteran for an orthopedic examination to determine the current severity of his right and left knee disabilities.  The entire record must be reviewed by the examiner.  

All indicated tests should be conducted.  The examiner must report all pertinent findings, to include stability testing and range of motion (ROM) in degrees with repetitive motion testing and notation of additional loss of motion or function due to pain, incoordination, fatigability, weakness or instability.  The examiner should comment on occupational and functional impairment associated with the bilateral knee disabilities.

A rationale for opinions expressed should be provided.  

8.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected depressive disorder.  The entire record must be reviewed by the examiner.  All signs and symptoms of the service-connected depressive disorder must be reported.  

The examiner must report all pertinent findings and describe the impact of the Veteran's depressive disorder on his occupational and social functioning.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any other diagnosed psychiatric disorder, to include PTSD, is related to service or caused or aggravated by or is caused by or aggravated by service-connected depressive disorder, or any other service-connected disability.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

A rationale for all opinions expressed should be provided.  

9.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


